           Case 5:20-cv-01095-G Document 5 Filed 12/22/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

TREYSIER MIKAEL LAPALME,                        )
                                                )
       Petitioner,                              )
                                                )
v.                                              )   Case No. CIV-20-1095-G
                                                )
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
       Respondent.                              )

                                           ORDER

       Petitioner Treysier Mikael LaPalme, a federal prisoner, filed this action “to correct

term of imprisonment pursuant to 28 U.S.C. § 2241.” See Pet. (Doc. No. 1). In accordance

with 28 U.S.C. § 636(b)(1), the matter was referred to Magistrate Judge Gary M. Purcell

for preliminary review.

       On November 16, 2020, Judge Purcell issued a Report and Recommendation (Doc.

No. 4), in which he recommended the habeas petition be dismissed due to a lack of statutory

jurisdiction. In the Report and Recommendation, Judge Purcell advised Petitioner of his

right to object to the Report and Recommendation by December 7, 2020. Judge Purcell

also advised that a failure to timely object would constitute a waiver of the right to appellate

review of the factual findings and legal conclusions contained in the Report and

Recommendation.

       As of this date, Petitioner has not submitted any objection to the Report and

Recommendation or sought leave for additional time to do so.
          Case 5:20-cv-01095-G Document 5 Filed 12/22/20 Page 2 of 2




                                    CONCLUSION

      Accordingly, the Report and Recommendation (Doc. No. 4) is ADOPTED in its

entirety. This action is DISMISSED without prejudice for lack of jurisdiction. A separate

judgment shall be entered.

      IT IS SO ORDERED this 22nd day of December, 2020.




                                           2
